Exhibit 10.59
GENERAL GUARANTEE AGREEMENT
This General Guarantee Agreement, dated November 24, 2008 (this “Guarantee”), is
made by The Goldman Sachs Group, Inc. (the “Guarantor”), a corporation duly
organized under the laws of the State of Delaware, in favor of each person
(each, a “Party”) to whom Goldman Sachs Bank (Europe) PLC, a public company with
limited liability incorporated in Ireland and a subsidiary of the Guarantor (the
“Company”), may owe any Obligations (as defined below) from time to time. In
this Guarantee, the “Company” shall also mean any banking subsidiary of the
Guarantor, whether now existing or hereafter formed, that succeeds to the
business of Goldman Sachs Bank (Europe) PLC.
1. Guarantee. For value received, the Guarantor hereby unconditionally and,
subject to the provisions of paragraphs number six and seven, irrevocably
guarantees to each Party, the complete payment when due, whether by acceleration
or otherwise, of all payment obligations, whether now in existence or hereafter
arising (other than non-recourse payment obligations) of the Company, including,
without limitation, all payment obligations (other than non-recourse payment
obligations) in connection with any deposit, loan, letter of credit or similar
borrowing or lending obligation or arising under any swap, futures, option,
forward or other derivative instrument (the “Obligations”). This Guarantee is
one of payment and not of collection.
2. Waiver of Notice, etc. Except as may be required by the contract, agreement
or instrument creating the Obligations, the Guarantor hereby waives notice of
acceptance of this Guarantee and notice of the Obligations, and waives proof of
reliance, diligence, presentment, demand for payment, protest, notice of
dishonor or non-payment of the Obligations, suit, and the taking of any other
action by any Party against, and any other notice to, the Company, the Guarantor
or others.
3. Nature of Guarantee. This Guarantee shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of any Obligation or right of offset with respect
thereto at any time and from time to time held by any Party or (b) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or the Guarantor) which might constitute an equitable or legal discharge of the
Company for the Obligations, or of the Guarantor under this Guarantee, in
bankruptcy, insolvency, dissolution, examinership, reorganization or in any
other instance; provided, however, that under no circumstances will the
Guarantor be liable to any Party hereunder for any amount in excess of the
amount which the Company actually owes to such Party and that the Guarantor may

 



--------------------------------------------------------------------------------



 



assert any defense to payment available to the Company, other than those arising
in a bankruptcy, examinership or insolvency proceeding.
A Party may at any time and from time to time without notice to or consent of
the Guarantor and without impairing or releasing the obligations of the
Guarantor hereunder: (1) agree with the Company to make any change in the terms
of the Obligations; (2) take or fail to take any action of any kind in respect
of any security for any obligation or liability of the Company to such Party,
(3) exercise or refrain from exercising any rights against the Company or others
in respect of the Obligations; or (4) compromise or subordinate the Obligations.
Any other suretyship defenses are hereby waived by the Guarantor.
4. Reinstatement. The Guarantor further agrees that this Guaranty shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations, or interest thereon is rescinded or
must otherwise be restored or returned by such Party upon the bankruptcy,
insolvency, examinership dissolution or reorganization of the Company.
5. Subrogation. The Guarantor will not exercise any rights which it may acquire
hereunder by way of subrogation, as a result of a payment hereunder, until all
due and unpaid Obligations to such Party shall have been paid in full. Any
amount paid to the Guarantor in violation of the preceding sentence shall be
held by the Guarantor for the benefit of such Party and shall forthwith be paid
to such Party to be credited and applied to the due and unpaid Obligations.
Subject to the foregoing, upon payment of all such due and unpaid Obligations,
the Guarantor shall be subrogated to the rights of such Party against the
Company with respect to such Obligations, and such Party agrees to take at the
Guarantor’s expense such steps as the Guarantor may reasonably request to
implement such subrogation.
6. Amendment and Termination. This Guarantee may be amended or terminated, as to
one Party, all Parties or a group of specified Parties and as to one Obligation,
all Obligations or specified Obligations, at any time by (i) issuance by the
Guarantor of a press release reported by the Dow Jones News Service, the
Associated Press or a comparable national news service, or (ii) written notice
signed by the Guarantor, with such amendment or termination effective with
respect to a Party on the opening of business on the fifth New York business day
after earlier of the issuance of such press release or the receipt of such
written notice, as applicable; provided, however, that no such amendment or
termination may adversely affect the rights of any Party relating to any
Obligations incurred prior to the effectiveness of such amendment or
termination; provided further, that any such amendment or termination may become
effective as to one Party whether or not it becomes effective with respect to
another Party.
7. Assignment. The Guarantor may not assign its rights nor delegate its
obligations under this Guarantee with respect to a Party, in whole or in part,
without prior written consent of such Party, and any purported assignment or
delegation absent such consent is void, except for an assignment and delegation
of all of the Guarantor’s rights and obligations hereunder in whatever form the
Guarantor determines may be appropriate to a partnership, corporation, trust or
other organization in whatever form that succeeds to all

2



--------------------------------------------------------------------------------



 



or substantially all of the Guarantor’s assets and business and that assumes
such obligations by contract, operation of law or otherwise. Upon any such
delegation and assumption of obligations, the Guarantor shall be relieved of and
fully discharged from all obligations hereunder, whether such obligations arose
before or after such delegation and assumption.
8. Governing Law and Jurisdiction. THIS GUARANTEE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. GUARANTOR AGREES TO THE EXCLUSIVE
JURISDICTION OF COURTS LOCATED IN THE STATE OF NEW YORK, UNITED STATES OF
AMERICA, OVER ANY DISPUTES ARISING UNDER OR RELATING TO THIS GUARANTEE.
IN WITNESS WHEREOF, the Guarantor has duly executed this Guarantee as of the day
and year first above written.

                  THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:
Name:   /s/ Elizabeth E. Beshel
 
Elizabeth E. Beshel    
 
  Title:   Authorized Officer    

3